DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10 August 2022 is acknowledged.  After consideration of the art following a search, the requirement is withdrawn.  Claims 1-15 will be considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical relationships, mental processes and is not tied a particular machine. This judicial exception is not integrated into a practical application because of the reasons that will be addressed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the abstract ideas are tied to the environment or the problem that is purported to be solved, as addressed below.
Regarding claim 1, this claim recites a system in the preamble only, and one that is not tied to the intended use of the system in a meaningful way, although claim 1 attempts to do so.  However, the judicial exceptions are not integrated into a practical application because, even if the claims were tied to the particular machine, they still fail to amount to more than performing the abstract steps.  Determinations of pressure changes and rates of pressure changes are mental processes that a person can carry out and involve routine mathematical relationships such as subtraction.  Further, in their present form the claim only requires mere instructions to apply the exceptions (“to determine whether a leak hole is present or not” since the claim only recites the idea of a solution or outcome but fails to detail how the solution to the problem is accomplished.  That is, the claims do not significantly explain how the mathematical relationships or mental processes make the aforementioned determination of whether or not a leak hole is present or not.  
Claims 2-11 fail to overcome the issues identified in claim 1.  For instance, claims 2 and 3 only further explain the mathematical relationships to determine the values recited in claim 1 but fail to otherwise resolve the deficiencies of claim 1.  Claims 4-8, 10 and 11 fail for similar reasons in that they merely present mathematical relationships.  Claim 9, while more closely tying in the structure of the system still fails to overcome the rejection of claim 1 for the same reasons that claim 1 fails.
Regarding claim 12, this claim recites a system in the preamble only, and one that is not tied to the intended use of the system in a meaningful way.  In their current form the claims recite nothing more than a general purpose computer since the claims do not require that the steps are recorded on the non-transitory medium or executed by the processor.  Further the claims lack any structure that significantly ties them to a particular machine or application.  However, the judicial exceptions are not integrated into a practical application because, even if the claims were tied to a specific machine, they still fail to amount to more than performing the abstract steps.  Determinations of pressure changes and rates of pressure changes are mental processes that a person can carry out and involve routine mathematical relationships such as subtraction.  Further, in this claim there is not even a limitation that applies the exceptions since the claims merely collect a set of data from an undefined system and uses the data in mathematical relationships that are untied from determining the presence or absence of a leak.  That is, the claims do not significantly explain how the mathematical relationships or mental processes make the aforementioned determination of whether or not a leak hole is present or not.  
Claims 13-15 fails to resolve these issues because while claims 13 and 15 do generally begin to explain the process of using the mathematical relationships to determine the presence or absence of a leak they still fail to resolve the remaining issues of claim 12.  Claim 14 is merely drawn to additional mathematical relationships.
The Examiner notes that the claims can be fixed to overcome these issues.  For claim 1, the claim can be better tied to the particular environment.  For instance, the fuel tank and canister, etc. can be removed and made as limitations in the body of the claim.  Further, the claims can be amended to define the way(s) in which the mathematical relationships, etc. are used to determine the presence or absence of a leak hole and to better describe the relationships between the components and the determination steps.  For claim 12, similar amendments can be made that tie the general purpose computer to the specific machine, and as suggested above tie the steps to the non-transitory medium.  In addition, further information necessary to resolve the determination of a leak or the absence of a leak based on the mathematical relationships can be added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama, US 2006/0016252 in view of Jentz et al, US 2014/0095049 [Jentz].
Regarding claim 12, with reference to figures 1-3, Iriyama discloses a leak hole determination device configured for an evaporated fuel processing system, the leak hole determination device comprising:
a processor (CPU; paragraph 39); and 30
a non-transitory computer-readable storage medium (RAM, ROM; paragraph 39),
wherein the leak hole determination device is configured to: start a depressurization operation (running pump 17; paragraphs 41-46);
detect a first pressure at a fuel-tank side of a canister, and detect a 57 / 61second pressure at a non-fuel-tank side of the canister (paragraphs 41-46);
determine that the first pressure and the second pressure exceed a predetermined pressure (paragraph 41-46);
stop the depressurization operation (paragraphs 41-46); 5
detect the first pressure and the second pressure after a predetermined delay (paragraphs 41-46);
See at least paragraphs 39 and 41-16
Iriyama discloses calculating a rate at which pressure decreases and therefore lacks calculating a first recompression rate and a second recompression rate.
However, Jentz discloses a system for determining a leak of an evaporative emissions system wherein the system can be configured to either pressurize or depressurize the fuel system and then monitor the change rate of pressure after sealing the system off.  See at least paragraph 25.  It is understood that the rate at which the pressure increases from a vacuum state is a recompression rate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the decompression rate of Iriyama with the recompression rate taught by Jentz since these are both known alternatives for performing the same function of leak testing and would be expected to work in substantially the same manner for the same purpose without unexpected results.
Conclusion
The Examiner notes that at this time there is no art rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747